ON REHEARING. Opinion delivered April 22, 1912. Hart, J. Counsel for appellants insist that the effect of our original opinion is to hold that proof of the date when the records of the Thomas-Fordyce Manufacturing Company show that the shaft was received by it is sufficient to show delay in carriage on the part of the railway company, and that the opinion in this respect is wrong. Consideration of counsel’s brief and a reconsideration of the case leads us to the conclusion that he is right. The burden of proof is on the appellee to show nondelivery or delay in delivery by the carrier to the consignee. 6 Cyc. 449 and 519. The shaft rod was consigned to the Thomas-Fordyce Manufacturing Company at Little Rock, Ark. The only testimony tending to show delay in delivering the shaft rod to the consignee was that of John R. Fordyce, president of the company. He was asked: “Please state the date on which you received the gin shaft rod at Little Rock?” and answered: “Company records show November 3, 1910.” He does not state that he had any personal knowledge of when the shaft rod was received by his company, or that he had any knowledge at all when it was received except that which was shown by the company records. He does not state that he kept such records, or had any supervision of keeping them. The records were not even shown to have been correctly kept. Hence his testimony as to what they showed was hearsay and incompetent. If he personally supervised the receipt of goods shipped to his factory and himself made a record of the date of their receipt, it might be said that he had personal knowledge of the matter about which he was testifying, and he might look to his records to refresh his memory about the date when he received the shaft rod. In this view, the motion for a rehearing should be granted, and it follows that the judgment should be reversed, and the cause remanded for a new trial.